Exhibit 10.17

EMPLOYMENT AGREEMENT

This Employment Agreement is entered into as of January 3, 2011 (this
“Agreement”), between Anthony Zezzo II (“Employee”) and OraSure Technologies,
Inc., a Delaware corporation (the “Company”).

WHEREAS, the parties wish to set forth the terms of their relationship and to
enter into this Agreement and a confidentiality agreement (the “Confidentiality
Agreement”).

NOW, THEREFORE, intending to be legally bound, the parties set forth below the
terms and conditions of Employee’s relationship with the Company.

1. Services.

1.1 Employment. The Company agrees to employ Employee as Executive Vice
President, Marketing and Sales of the Company, and Employee hereby accepts such
employment in accordance with the terms and conditions of this Agreement.
Employee shall begin his employment with the Company by January 3, 2011 or such
earlier date as may be agreed to by the parties (“Employment Date”).

1.2 Duties. Employee shall have the position named in Section 1.1 with such
powers and duties appropriate to such office (a) as may be provided by the
bylaws of the Company, (b) as otherwise set forth in Exhibit A attached to this
Agreement, and (c) as determined by the Company’s board of directors (the “Board
of Directors”) from time to time. Employee’s primary place of work shall be the
Company’s headquarters, at its present location in Bethlehem, Pennsylvania.
Subject to the provisions of Section 6 hereof, Employee’s position and duties
may be changed and Employee’s primary place of work may be relocated from time
to time during the Term (as defined below) of this Agreement.

1.3 Outside Activities. Employee shall obtain the consent of the Chief Executive
Officer of the Company before he engages, either directly or indirectly, in any
other professional or business activities that may require an appreciable
portion of Employee’s time or effort to the detriment of the Company’s business.

1.4 Direction of Services. Employee shall at all times report directly to, and
discharge his duties in consultation with and under the supervision and
direction of, the Chief Executive Officer of the Company.

2. Term. The initial term of this Agreement shall begin as of the Employment
Date and end on the second anniversary of the Employment Date, unless Employee’s
employment is sooner terminated in accordance with Section 6 below (the “Initial
Term”). Thereafter, this Agreement shall automatically renew and Employee’s
employment shall continue for successive two-year terms (each, a “Renewal Term”
and together with the Initial Term, the “Term”) unless the Company gives
Employee written notice of the Company’s intent not to renew this Agreement at
least 60 days before the expiration of the Initial Term or any Renewal Term, or
(b) Employee’s employment under this Agreement is terminated in accordance with
Section 6 below.

 

-1-



--------------------------------------------------------------------------------

3. Compensation and Expenses.

3.1 Salary. As compensation for services under this Agreement, the Company shall
pay to Employee a regular salary of $350,000 per annum. Subject to the
provisions of Section 6 hereof, such salary may be adjusted from time to time in
the discretion of the Board of Directors. Payment shall be made on a bi-weekly
basis, less all amounts required by law or authorized by Employee to be withheld
or deducted. For all purposes under this Agreement, the term “salary” shall mean
the regular annual compensation of Employee payable under this Section 3.1, as
increased but not decreased.

3.2 Bonus. The Company shall establish an incentive plan each year for the
payment of cash bonuses to senior executive officers (each, a “Bonus Plan”), on
such terms as may be approved by the Board of Directors or its compensation
committee (the “Compensation Committee”). In addition to the salary described in
Section 3.1 above, Employee shall be entitled to participate in each Bonus Plan,
subject to its terms; provided that (a) Employee shall have a target bonus
amount as determined by the Compensation Committee under each Bonus Plan which
is at least equal to 40% of Employee’s salary and (b) cash bonuses payable to
Employee under each Bonus Plan shall be determined in the same manner as the
cash bonuses paid to other senior executive officers of the Company under the
applicable Bonus Plan with respect to the same time period. Notwithstanding the
foregoing, Employee shall receive a cash bonus in respect of the 2010 calendar
year of $140,000 less the gross amount of any cash bonus received by Employee
from Johnson & Johnson for the same period, which bonus shall be paid no later
than March 15, 2011.

3.3 Long-Term Incentive. Employee shall be entitled to participate in accordance
with the terms of the plan in any long-term incentive plan that may from time to
time be adopted by the Board of Directors or the Compensation Committee, in its
sole discretion; provided that compensation or other benefits provided to
Employee under each such long-term incentive plan shall be determined in the
same manner as the compensation or other benefits provided under such plans to
other senior executive officers of the Company with respect to the same time
period.

3.4 Additional Employee Benefits. Employee shall be entitled to receive or
participate in any additional benefits, including without limitation medical and
dental insurance programs, qualified and non-qualified profit sharing or pension
plans, disability plans, medical reimbursement plans, and life insurance
programs, which may from time to time be made available by the Company to
corporate officers. The Company may change or discontinue such benefits at any
time in its sole discretion; provided that additional benefits provided to
Employee shall be determined in the same manner as the benefits provided to
other senior executive officers of the Company under such plans with respect to
the same time period.

3.5 Expenses. The Company shall reimburse Employee for all reasonable and
necessary expenses incurred in carrying out his duties under this Agreement,
subject to compliance with the Company’s reasonable policies relating to expense
reimbursement. Expenses subject to reimbursement under this Section 3.5 shall
include, but not be limited to, the cost of business-related travel, lodging and
meals and the fees and expenses incurred by Employee to maintain his membership
in professional associations and obtain

 

-2-



--------------------------------------------------------------------------------

continuing professional education reasonably required in connection with
Employee’s performance of his duties under this Agreement. All reimbursements
under this Section 3.5 will be made as soon as practicable after submission of
any required documentation, in compliance with the Company’s reasonable policies
relating to expense reimbursement; provided, however, that all reimbursements
will be made no later than the end of the calendar year after the calendar year
during which the related expense is incurred.

3.6 Fees. All compensation earned by Employee, other than pursuant to this
Agreement, as a result of services performed on behalf of the Company or as a
result of or arising out of any work done by Employee in any way related to the
scientific or business activities of the Company shall belong to the Company.
Employee shall pay or deliver such compensation to the Company promptly upon
receipt. For the purposes of this provision, “compensation” shall include, but
is not limited to, all professional and nonprofessional fees, lecture fees,
expert testimony fees, publishing fees, royalties, and any related income,
earnings, or other things of value; and “scientific or business activities of
the Company” shall include, but not be limited to, any project or projects in
which the Company is involved and any subject matter that is directly or
indirectly researched, tested, developed, promoted, or marketed by the Company.

4. Stock Awards.

4.1 General. Employee shall be entitled to participate in the Company stock
award plan, as may be amended from time to time, and in any successor or
replacement stock award or similar plan. The number of stock options or other
stock awards that are granted to Employee under the plan from time to time shall
be determined by the Board of Directors or the Compensation Committee; provided
that (a) Employee shall have a target amount of stock options as determined by
the Compensation Committee under the Company’s stock award plan, which is at
least equal to the target amount for Employee under the Company’s stock option
guidelines for senior managers as in effect from time to time (the guidelines
for 2010 having been filed as Exhibit 10.15 to the Company’s Annual Report on
Form 10-K for the year ended December 31, 2009), and (b) Employee shall be
entitled to receive stock options and other stock awards which are determined in
the same manner as the stock options and stock awards granted to other senior
executive officers of the Company under the stock award plan with respect to the
same time period. All stock options or other stock awards granted to Employee on
or after the date of this Agreement shall, to the extent then unvested,
immediately vest (i) in the event of a Change of Control (as defined herein) or
(ii) in the event Employee’s employment is terminated with Good Reason (as
defined herein) pursuant to Section 6.4 or without Cause (as defined herein)
pursuant to Section 6.5 during a Change of Control Period (as defined herein),
and 50% of such stock options or other stock awards shall, to the extent then
unvested, immediately vest in the event Employee’s employment is terminated with
Good Reason pursuant to Section 6.4 or without Cause pursuant to Section 6.5
during any period other than a Change of Control Period.

4.2 Stock Option Grant. On or as soon as practicable after the Employment Date,
Employee shall be granted the option to purchase 115,000 shares of the Company’s
common stock pursuant to the Company’s stock award plan. This option shall be a
non-qualified stock option. The first 25% of the foregoing option (28,750
shares) shall vest one (1) year from the date of grant and the remaining 75%
(86,250 shares) shall vest in equal

 

-3-



--------------------------------------------------------------------------------

monthly installments during the next three (3) succeeding years. The exercise
price of the foregoing option shall be the average of the high and low sales
prices of the Company’s common stock, as reported on the NASDAQ Stock Market, on
the date of grant.

4.3 Restricted Share Grant. On or as soon as practicable after the Employment
Date, Employee shall be granted 75,000 shares of restricted stock under the
Company’s stock award plan. The first one-third of such restricted shares
(25,000 shares) shall vest one (1) year from the date of grant, a second
one-third of such shares shall vest two (2) years from the date of grant and the
final one-third of such shares shall vest three (3) years from the date of
grant.

5. Confidentiality Agreement. Employee’s compliance with the terms of the
Confidentiality Agreement is a material requirement of this Agreement and any
breach of the Confidentiality Agreement that is materially detrimental to the
Company and that, if capable of being cured, is not cured within 30 days of
written notice thereof from the Company to Employee, shall constitute a material
breach of this Agreement.

6. Termination.

6.1 Termination Upon Death or Disability. Employee’s employment under this
Agreement shall terminate immediately upon Employee’s death or Disability. The
term “Disability” means Employee is (a) unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months; or (b) by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, receiving income replacement benefits for a period of
not less than three (3) months under an accident and health plan covering
employees of the Company.

6.2 Termination by Employee. Employee may terminate his employment under this
Agreement by 60 days’ written notice to the Company.

6.3 Termination by the Company for Cause. Employee’s employment under this
Agreement may be terminated by the Company at any time for Cause. Only the
following actions, failures, or events by or affecting Employee shall constitute
“Cause” for termination of Employee by the Company: (i) willful and continued
failure by Employee to substantially perform his duties provided herein after a
written demand for substantial performance is delivered to Employee by the Chief
Executive Officer or Board of Directors of the Company, which demand identifies
with reasonable specificity the manner in which Employee has not substantially
performed his duties, and Employee’s failure to comply with such demand within a
reasonable time; (ii) the engaging by Employee in gross misconduct or gross
negligence materially injurious to the Company; (iii) the commission of any act
in direct competition with or materially detrimental to the best interests of
the Company; or (iv) Employee’s conviction of having committed a felony.
Notwithstanding the foregoing, Employee shall not be deemed to have been
terminated by the Company for Cause unless and until there shall have been
delivered to him a copy of a resolution duly adopted by the

 

-4-



--------------------------------------------------------------------------------

affirmative vote of not less than a majority of the entire membership of the
Board of Directors of the Company finding that, in the good faith opinion of the
Board of Directors, the Company has Cause for the termination of the employment
of Employee as set forth in any of clauses (i) through (iv) above and specifying
the particulars thereof in reasonable detail. The findings of the Board of
Directors shall not be binding in connection with any litigation or dispute
arising out of this Agreement.

6.4 Termination by Employee With Good Reason. Employee may terminate his
employment under this Agreement for Good Reason; provided that (i) Employee
gives written notice to the Board of Directors within 90 days of the event
constituting Good Reason; (ii) the Company has not cured the event giving rise
to such notice within 30 days of receipt of Employee’s notice; and (iii) such
termination of employment occurs not less than two years after the occurrence of
the event constituting Good Reason. The term “Good Reason” shall mean any of the
following: (a) a material breach of this Agreement by the Company; (b) a
material diminution in Employee’s base compensation or authority, duties or
responsibilities; (c) a material diminution in the authority, duties or
responsibilities of the person to whom Employee reports, including a change in
Employee’s reporting obligation from the Board of Directors to another employee
of the Company, if applicable; (d) a material diminution of the budget over
which Employee exercises control; or (e) a material change in Employee’s job
location.

6.5 Termination by the Company Without Cause. The Company may terminate
Employee’s employment under this Agreement without Cause by 60 day’s written
notice to Employee. In the event the Company fails to renew this Agreement
pursuant to Section 2, such failure shall be deemed to be a termination of
Employee’s employment by the Company without Cause.

6.6 Definitions. For purposes of this Agreement, the term “Change of Control
Period” shall mean the period which begins on the occurrence of a Change of
Control and ends 18 months thereafter. For purposes of this Agreement, the term
“Change of Control” shall mean a change of control of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A pursuant to the Securities Exchange Act of 1934 (the “Exchange Act”);
provided, however, that a change of control shall only be deemed to have
occurred at such time as (i) any person, or more than one person acting as a
group within the meaning of Section 409A of the Internal Revenue Code (the
“Code”) and the regulations issued thereunder, acquires ownership of stock of
the Company that, together with stock held by such person or group, constitutes
more than 50 percent of the total fair market value or total voting power of the
stock of the Company; (ii) any person, or more than one person acting as a group
within the meaning of Code Section 409A and the regulations issued thereunder,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition) ownership of stock of the Company possessing 30 percent
or more of the total voting power of the Company’s stock; (iii) a majority of
the members of the Board of Directors is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Board of Directors before the date of the appointment or
election; or (iv) a person, or more than one person acting as a group within the
meaning of Code Section 409A and the regulations issued thereunder, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition) assets from the Company that have a total gross fair market

 

-5-



--------------------------------------------------------------------------------

value equal to or more than 40 percent of the total gross fair market value of
all the assets of the Company immediately before such acquisition or
acquisitions.

6.7 Compensation Upon Termination.

6.7.1 Termination Upon Death or Disability, by Employee (Other Than for Good
Reason) or for Cause. In the event of a termination of Employee’s employment
under Sections 6.1, 6.2, or 6.3, Employee (i) shall be paid all salary pursuant
to Section 3.1 through the date of termination and any bonus that has been
approved by the Board of Directors or Compensation Committee prior to the date
of termination but not yet paid (such bonus shall be paid at the time otherwise
payable to other officers of the Company) and (ii) in the case of a termination
under Section 6.1, shall receive a prorated portion of any cash bonus for the
calendar year in which termination occurs (calculated based on the number of
days in the calendar year that have passed prior to Employee’s death or
commencement of Employee’s Disability, as the case may be), which would have
been otherwise payable pursuant to Section 3.2 in the absence of the termination
of Employee’s employment, which bonus shall be payable to Employee or his estate
at the time that cash bonuses are or would otherwise be payable to other
officers of the Company in respect of such year. Except as provided in
Section 6.8, all salary and benefits shall cease on the date of termination
under Sections 6.1, 6.2 or 6.3, subject to the terms of any benefit plans then
in force and applicable to Employee, and the Company shall have no further
liability or obligation hereunder by reason of such termination.

6.7.2 Termination Without Cause or Upon Good Reason. In the event of a
termination of Employee’s employment with the Company pursuant to Section 6.4 or
6.5, Employee: (i) shall be paid all salary pursuant to Section 3.1 through the
date of termination and any bonus that has been approved by the Board of
Directors or Compensation Committee prior to the date of termination but not yet
paid (such bonus shall be paid at the time otherwise payable to other officers
of the Company); (ii) shall (A) if such termination is for Good Reason pursuant
to Section 6.4 or without Cause pursuant to Section 6.5 and does not occur
during a Change of Control Period, be paid a lump sum equivalent to 12 months of
Employee’s annual salary, or (B) if such termination is for Good Reason pursuant
to Section 6.4 or without Cause pursuant to Section 6.5 and occurs during a
Change of Control Period, be paid a lump sum equivalent to 24 months of the
Employee’s annual salary; (iii) shall receive a cash bonus for the calendar year
in which termination occurs equal to Employee’s target bonus for such year
established pursuant to Section 3.2; and (iv) for a period of one year after the
date of termination, shall receive benefits for Employee and/or Employee’s
family at levels substantially equal to those which would have been provided to
them in accordance with the plans described in Section 3.4 of this Agreement if
Employee’s employment had not been terminated, including health, disability and
life insurance, in accordance with the most favorable plans of the Company in
effect during the 90-day period immediately preceding the date of termination
(amounts payable under clauses (ii), (iii) and (iv) are collectively referred to
as “severance”). Subject to Section 6.9, all payments will be made (or commence)
under this Section 6.7 on the 90th day after termination of employment
hereunder. As a condition to receipt of severance under this Section 6.7.2,
within 30 days following termination of Employee’s employment, Employee shall
sign and deliver a release agreement, in form and substance substantially as set
forth in Exhibit B hereto, releasing all claims related to Employee’s
employment. The severance shall be in lieu of and not in addition to any other
severance arrangement maintained by the Company, and shall be

 

-6-



--------------------------------------------------------------------------------

offset by any monies Employee may owe to the Company. The Company’s obligation
to pay the amounts stated in clauses (ii), (iii) and (iv) of this Section 6.7.2
shall terminate if, during the period commencing on termination of employment
and continuing until all severance payments have been made by the Company,
Employee fails to comply with the Confidentiality Agreement and such failure
would constitute a material breach of this Agreement under Section 5 hereof.

6.8 Health Insurance. In the event of a termination of Employee’s employment as
a result of a Disability or pursuant to Sections 6.4 or 6.5, Employee shall be
entitled, at Employee’s election upon written notice to the Company, to receive
medical and dental insurance coverage for Employee and his or her family
pursuant to the health plan or plans offered by the Company to other senior
executives. Such insurance coverage shall be at Employee’s sole cost (except as
otherwise provided in Section 6.7.2(iv)) and shall be available to Employee and
Employee’s family for the longer of Employee’s or his or her spouse’s lifetime;
provided that the Company shall only be required to provide medical and dental
coverage pursuant to this Section 6.8 to the extent the Company is self insured
for such coverage or coverage for former employees is available on reasonable
terms (as determined by the Company) by the Company’s provider(s) of medical and
dental coverage. This Section 6.8 shall be binding on the Company or any
successor or assignee of the Company.

6.9 Section 409A. This Agreement is intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (“Code Section 409A”) (to the extent
applicable) and the parties hereto agree to interpret, apply and administer this
Agreement in the least restrictive manner necessary to comply therewith and
without resulting in any increase in the amounts owed hereunder by the Company.
Notwithstanding anything herein to the contrary, the Company shall have no
liability to the Employee or to any other person if the payments and benefits
provided in this Agreement are not exempt from or compliant with Code
Section 409A. Notwithstanding any other provision of this Agreement to the
contrary, if Employee is a “specified employee” within the meaning of
Section 409A of the Internal Revenue Code, as amended (the “Code”) at the time
of Employee’s termination of employment and any payment under this Section 6
would otherwise subject Employee to any tax, interest or penalty imposed under
Code Section 409A (or any regulation promulgated thereunder) if the payment or
benefit would commence as set forth in this Section 6, then the payment due
under this Section 6 shall not be made (or commence) until the first day which
is at least six months after the date of the Employee’s termination of
employment. All payments, which would have otherwise been required to be made to
Employee over such six month period, shall be paid to Employee in one lump sum
payment as soon as administratively feasible after the first day which is at
least six months after the date of Employee’s termination of employment with the
Company.

7. Indemnification. The Company agrees that if Employee is made a party (or is
threatened to be made a party to) any action, suit, or proceeding, whether
civil, criminal, administrative, or investigative (a “Proceeding”), by reason of
his service (including past service) as an officer, director, employee, agent,
or the like of the Company, or is or was serving at the request of the Company
as an officer, director, employee, agent, or the like of another entity,
including, without limitation, as a fiduciary of an employee benefit plan
sponsored or established by the Company (any such service for a subsidiary,
affiliate, joint venture or other entity in which the Company has an ownership
or other financial interest, or as a fiduciary of any employee benefit plan
sponsored by the Company or any such other entity, shall

 

-7-



--------------------------------------------------------------------------------

be presumed to be at the request of the Company), whether or not the basis of
such Proceeding is an act or omission alleged to have occurred while Employee
was acting in an official capacity as a director, officer, employee, agent, or
the like, then Employee shall be indemnified and held harmless by the Company to
the fullest extent authorized by applicable law (including for all reasonable
attorneys’ fees and costs incurred by Employee), and such indemnification shall
continue even if Employee has ceased to be a director, officer, employee, agent,
or the like of the Company for any reason.

8. Insurance. During the Term and for a period of six years thereafter
(regardless of the reason for the termination of Employee’s employment), the
Company shall maintain suitable directors and officers insurance coverage for
Employee in his respective roles and shall name Employee as an additional
insured under such insurance policies, which policies shall be no less favorable
to Employee than such insurance policies that cover the Company’s directors
during such time period.

9. Non-Competition. In consideration of the severance payable hereunder, during
the Term and for a period of one (1) year thereafter, Executive agrees that,
unless he obtains written agreement from the Company or the Board of Directors,
he will not:

a. recruit, solicit, or hire any executive or employee of the Company;

b. induce or solicit any current or prospective customer, client, or supplier of
the Company to cease being a customer, client or supplier or divert Company
business away from any customer, client, or supplier of the Company; or

c. own, manage, control, work for, or provide services to any entity which
competes with the Company in the market for rapid point-of-care, oral fluid
diagnostic testing in the United States (the “Protected Business”);

provided, however, that this Section 9 (i) shall not prevent Employee from
accepting a position with and working for any other entity which competes with
the Company in the Protected Business, if such business is diversified, Employee
is employed in a department, division or other unit of the business that is not
engaged in the Protected Business and Employee does not, directly or indirectly,
provide any assistance, services, advice, consultation or information with
respect to rapid point-of-care oral fluid diagnostic testing to the department,
division or unit of the business engaged in the Protected Business; and
(ii) shall not prevent Employee from purchasing or owning less than five percent
(5%) of the stock or other securities of any entity, provided that such stock or
other securities are traded on any national or regional securities exchange or
are actively traded in the over-the-counter market and registered under
Section 12(g) of the Securities Exchange Act of 1934, as amended.

10. Remedies. The respective rights and duties of the Company and Employee under
this Agreement are in addition to, and not in lieu of, those rights and duties
afforded to and imposed upon them by law or at equity.

11. Severability of Provisions. The provisions of this Agreement are severable,
and if any provision hereof is held invalid or unenforceable, it shall be
enforced to the

 

-8-



--------------------------------------------------------------------------------

maximum extent permissible, and the remaining provisions of the Agreement shall
continue in full force and effect.

12. Nonwaiver. Failure by either party at any time to require performance of any
provision of this Agreement shall not limit the right of the party failing to
require performance to enforce the provision. No provision of this Agreement may
be waived by either party except by a writing signed by that party. A waiver of
any breach of a provision of this Agreement shall be construed narrowly and
shall not be deemed to be a waiver of any succeeding breach of that provision or
a waiver of that provision itself or of any other provision.

13. Non-Disparagement. Both during and after his employment, Employee agrees not
to disparage the Company or any of its stockholders, directors, officers, or
employees, and the Company agrees not to disparage, and to cause its directors,
officers and employees not to disparage, Employee. Employee and the Company
agree not to make any statement or engage in any conduct that might affect
adversely the business or professional reputation of the other party or, in the
case of the Company, any of its stockholders, directors, officers or employees
and the Company. Any breach of this Section 14 by a director, officer or
employee of the Company shall be deemed to be a breach by the Company.

14. Other Agreements. Employee represents, warrants and, where applicable,
covenants to the Company that:

(a) There are no restrictions, agreements or understandings whatsoever to which
Employee is a party which would prevent or make unlawful Employee’s execution of
this Agreement or Employee’s employment hereunder, or which is or would be
inconsistent or in conflict with this Agreement or Employee’s employment
hereunder, or would prevent, limit or impair in any way the performance by
Employee of his obligations hereunder;

(b) Employee’s execution of this Agreement and Employee’s employment hereunder
shall not constitute a breach of any contract, agreement or understanding, oral
or written, to which Employee is a party or by which Employee is bound; and

(c) Employee is free to execute this Agreement and to be employed by the Company
as an employee pursuant to the provisions set forth herein.

15. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company and Employee and their respective successors,
executors, administrators, heirs and/or permitted assigns; provided, however,
that neither Employee nor the Company may make any assignments of this Agreement
or any interest herein, by operation of law or otherwise, without the prior
written consent of the other party, except that, without such consent, the
Company may assign this Agreement to any successor to all or substantially all
the business or assets of the Company by means of liquidation, dissolution,
merger, consolidation, transfer of assets, or otherwise and Employee may
transfer this Agreement by will or the laws of descent and distribution. The
Company will require any successor (whether direct or indirect, by merger,
consolidation, transfer of assets, or otherwise) acquiring all or substantially
all of the business and/or assets of the Company (whether such assets are held
directly or indirectly) to assume expressly and agree to perform this Agreement
in the same manner and to the same

 

-9-



--------------------------------------------------------------------------------

extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

16. Non-exclusivity of Rights; Effect of Agreement. Nothing in this Agreement
shall prevent or limit Employee’s continuing or further participation in any
benefit, bonus, incentive, stock-based or other plan or program provided by the
Company and for which Employee may qualify. Except as otherwise provided herein,
amounts and benefits which are vested benefits or which Employee is otherwise
entitled to receive at or subsequent to the date of termination shall be payable
in accordance with such plan or program. In the event any term of this Agreement
is more favorable to Employee than the corresponding terms of any Company plan
in which Employee participates or of any agreement applicable to any stock
option, restricted stock grant, stock-based or other award granted to Employee
by the Company, then the terms of this Agreement shall govern and the benefit
under each such Company plan and Employee’s rights and benefits under each such
award shall be determined in accordance with the terms of this Agreement. For
the avoidance of any doubt, in the event of the termination of Employee’s
employment under circumstances described in Section 6.8.2, the provisions of
Section 4 shall apply to each stock option, restricted stock grant and to each
other stock-based award whenever granted to the Employee and any forfeiture or
recapture provision in any stock option, restricted stock grant, or other
stock-based or incentive award which arises upon engaging in competition with
the Company shall apply only in the event of Employee’s material breach of
Section 9(c) of this Agreement.

17. Entire Agreement; Amendments. This Agreement and the Confidentiality
Agreement contain the entire agreement and understanding of the parties hereto
relating to the subject matter hereof and thereof, and supersede all prior and
contemporaneous discussions, agreements and understandings of every nature
relating to the employment of Employee by the Company. This Agreement may not be
changed or modified, except by an agreement in writing signed by each of the
parties hereto.

18. Consent to Suit. Any legal proceeding arising out of or relating to this
Agreement shall be instituted in the United States District Court for the
Eastern District of Pennsylvania, or if such court does not have jurisdiction or
will not accept jurisdiction, in any court of general jurisdiction in the county
in Pennsylvania in which the Company maintains its principal place of business,
and Employee and the Company hereby consent to the personal and exclusive
jurisdiction of such court and hereby waive any objection that Employee or the
Company may have to personal jurisdiction, venue, and any claim or defense of
inconvenient forum.

19. Counterparts and Facsimiles. This Agreement may be executed, including
execution by facsimile signature, in one or more counterparts, each of which
shall be deemed an original, and all of which together shall be deemed to be one
and the same instrument.

20. Governing Law. This Agreement shall be governed by, and enforced in
accordance with, the laws of the Commonwealth of Pennsylvania without regard to
the application of the principles of conflicts of laws.

 

-10-



--------------------------------------------------------------------------------

The parties have executed this Employment Agreement as of the date stated above.

 

    ORASURE TECHNOLOGIES, INC.

/s/ Anthony Zezzo II

    By:  

/s/ Douglas A. Michels

Anthony Zezzo II           Title:  

President & CEO

 

-11-



--------------------------------------------------------------------------------

EXHIBIT A

Specific Duties of Employee as Executive Vice President, Marketing and Sales

Employee, as the Executive Vice President, Marketing and Sales of the Company or
the surviving entity in the event of a Change of Control, shall have duties
commonly performed by the officer in charge of marketing and sales of a company
with capital stock that is publicly traded on a national stock exchange,
including, without limitation, being the individual primarily responsible for
(i) overseeing the product marketing and sales activities of the Company or such
surviving entity; (ii) assisting in identifying and evaluating new products and
technologies and product improvements and enhancements to be developed or
acquired by the Company or such surviving entity; and (iii) assisting the Chief
Executive Officer of the Company or such surviving entity in developing
strategic business plans and in planning and evaluating mergers, acquisitions
and other strategic matters.



--------------------------------------------------------------------------------

EXHIBIT B

RELEASE AGREEMENT

THIS RELEASE AGREEMENT (the “Agreement”) is entered into on this      day of
                    ,         , by and between Anthony Zezzo II (“Executive”)
and OraSure Technologies, Inc., a Delaware corporation, together with each and
every of its predecessors, successors (by merger or otherwise), parents,
subsidiaries, affiliates, divisions and related entities directors, officers,
Executives, attorneys and agents, whether present or former (collectively the
“Company”);

WHEREAS, Executive is entitled to receive severance under an Employment
Agreement (“Employment Agreement”), dated                     , between Employee
and the Company;

WHEREAS, Executive agrees to execute this Separation Agreement and Release as
additional consideration for such severance; and

WHEREAS, capitalized terms not otherwise defined in this Agreement shall have
the meanings set forth in the Employment Agreement.

NOW, THEREFORE, the parties agree as follows, in consideration of the mutual
covenants and obligations contained herein, and intending to be legally held
bound:

1. Consideration. In consideration for Executive’s receipt of severance as
provided in the foregoing Employment Agreement, Executive is willing to enter
into this Agreement and provide the release set forth herein.

2. Executive’s Release. Executive hereby generally releases and discharges the
Company, together with each and every of its predecessors, successors (by merger
or otherwise), parents, subsidiaries, affiliates, divisions and related
entities, directors, officers, executives, attorneys and agents, whether present
or former (collectively the “Releasees”), from any and all suits, causes of
action, complaints, obligations, demands, or claims of any kind, whether in law
or in equity, direct or indirect, known or unknown, suspected or unsuspected
(hereinafter “claims”), which the Executive ever had or now has arising out of
or relating to any matter, thing or event occurring up to and including the date
of this Agreement. Except as otherwise expressly provided in this Agreement,
Executive’s release specifically includes, but is not limited to:

a. any and all claims for wages and benefits including, without limitation,
salary, stock, options, commissions, royalties, license fees, health and welfare
benefits, separation pay, vacation pay, incentives, and bonuses;

b. any and all claims for wrongful discharge, breach of contract (whether
express or implied), or for breach of the implied covenant of good faith and
fair dealing;



--------------------------------------------------------------------------------

c. any and all claims for alleged employment discrimination on the basis of age,
race, color, religion, sex, national origin, veteran status, disability and/or
handicap and any and all other claims in violation of any federal, state or
local statute, ordinance, judicial precedent or executive order, including but
not limited to claims under the following statutes: Title VII of the Civil
Rights Act of 1964, as amended, 42 U.S.C. §2000e et seq., the Civil Rights Act
of 1866, 42 U.S.C. §1981, the Age Discrimination in Employment Act, 29 U.S.C.
§621 et seq., the Older Workers Benefit Protection Act, 29 U.S.C. §626(f), the
Americans with Disabilities Act, 42 U.S.C. §12101 et seq., the Family and
Medical Leave Act of 1993, the Fair Labor Standards Act, the Employee Retirement
Income Security Act of 1974, or any comparable statute of any other state,
country, or locality except as required by law, but excluding claims for vested
benefits under the Company’s pension plans;

d. any and all claims under any federal, state or local statute or law;

e. any and all claims in tort (including but not limited to any claims for
misrepresentation, defamation, interference with contract or prospective
economic advantage, intentional or negligent infliction of emotional distress,
duress, loss of consortium, invasion of privacy and negligence);

f. any and all claims for attorneys’ fees and costs; and

g. any and all other claims for damages of any kind.

Notwithstanding the foregoing, nothing contained in this paragraph shall apply
to, or shall release the Company from, (i) any obligation of the Company under
this Agreement, the Transition Services Agreement (if any) or the Employment
Agreement; (ii) any accrued or vested benefit of Executive pursuant to any
employee benefit plan of the Company, including any benefit not yet due and
payable; (iii) any obligation of the Company under existing stock options,
restricted stock or other stock awards; or (iv) any right to indemnification
under the Agreement, the By-Laws or Certificate of Incorporation of the Company
or any subsidiary or any insurance policy maintained by the Company or any
subsidiary or other entity.

3. Acknowledgment. Executive understands that his release extends to all of the
aforementioned claims and potential claims which arose on or before the date of
this Agreement, whether now known or unknown, suspected or unsuspected, and that
this constitutes an essential term of this Agreement. Executive further
understands and acknowledges the significance and consequence of this Agreement
and of each specific release and waiver, and expressly consents that this
Agreement shall be given full force and effect according to each and all of its
express terms and provisions, including those relating to unknown and
unsuspected claims, demands, obligations, and causes of action, if any, as well
as those relating to any other claims, demands, obligations or causes of action
herein above-specified.

4. Remedies. All remedies at law or in equity shall be available to the Company
for the enforcement of this Agreement. This Agreement may be pleaded as a full
bar to the enforcement of any claim that Executive may assert against the
Company in violation of this Agreement.

 

-2-



--------------------------------------------------------------------------------

5. No Admissions. Neither the execution of this Agreement by the Company, nor
the terms hereof, constitute an admission by the Company of liability to
Executive.

6. Confidentiality. To the extent not otherwise made public by the Company,
Executive shall not disclose or publicize the terms or fact of this Agreement,
directly or indirectly, to any person or entity, except to Executive’s attorney,
spouse, and to others as required by law. Executive is specifically prohibited
from disclosing the facts or terms of this Agreement to any former or present
executive of the Company except as required by law.

7. Entire Agreement. This Agreement, together with the terms of the Employment
Agreement, contain the entire agreement of the parties with respect to the
subject matter hereof, supersede any prior agreements or understandings with
respect to the subject matter hereof, and shall be binding upon their respective
heirs, executors, administrators, successors and assigns.

8. Severability. If any term or provision of this Agreement shall be held to be
invalid or unenforceable for any reason, the validity or enforceability of the
remaining terms or provisions shall not be affected, and such term or provision
shall be deemed modified to the extent necessary to make it enforceable.

9. Advice of Counsel; Revocation Period. Executive is hereby advised to seek the
advice of counsel. Executive acknowledges that he is acting of his own free
will, that he has been afforded a reasonable time to read and review the terms
of this Agreement, and that Executive is voluntarily entering into this
Agreement with full knowledge of its provisions and effects. Executive intends
that this Agreement shall not be subject to any claim for duress. Executive
further acknowledges that he has been given at least twenty-one (21) days within
which to consider this Agreement and that if Executive decides to execute this
Agreement before the twenty-one day period has expired, Executive does so
voluntarily and waives the opportunity to use the full review period. Executive
also acknowledges that he has seven (7) days following his execution of this
Agreement to revoke acceptance of this Agreement, with the Agreement not
becoming effective until the revocation period has expired. If Executive chooses
to revoke his acceptance of this Agreement, he should provide written notice to:

General Counsel

OraSure Technologies, Inc.

220 East First Street

Bethlehem, Pennsylvania 18015

10. Amendments. Neither this Agreement nor any term hereof may be orally
changed, waived, discharged, or terminated, and may be amended only by a written
agreement between the parties hereto.

11. Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Pennsylvania, without regard to the conflict of law principles
of any jurisdiction.

 

-3-



--------------------------------------------------------------------------------

12. Legally Binding. The terms of this Agreement contained herein are
contractual, and not a mere recital.

IN WITNESS WHEREOF, the parties, acknowledging that they are acting of their own
free will, have caused the execution of this Agreement as of this day and year
written below.

 

OraSure Technologies, Inc. By:  

 

Name:  

 

Title:  

 

 

Anthony Zezzo II

 

-4-